
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3656
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Agricultural Marketing Act of
		  1946 to improve the reporting on sales of livestock and dairy products, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mandatory Price Reporting Act of
			 2010.
		2.Livestock mandatory reporting
			(a)Extension of authority
				(1)In generalSection 260 of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1636i) is amended by striking September 30,
			 2010 and inserting September 30, 2015.
				(2)Conforming amendment and
			 extensionSection 942 of the
			 Livestock Mandatory Reporting Act of 1999 (7 U.S.C. 1635 note; Public Law
			 106–78) is amended by striking September 30, 2010 and inserting
			 September 30, 2015.
				(b)Wholesale pork cuts
				(1)ReportingChapter 3 of subtitle B of the Agricultural
			 Marketing Act of 1946 (7 U.S.C. 1635i et seq.) is amended by adding at the end
			 the following new section:
					
						233.Mandatory reporting of wholesale pork
				cuts
							(a)ReportingThe corporate officers or officially
				designated representatives of each packer shall report to the Secretary
				information concerning the price and volume of wholesale pork cuts, as the
				Secretary determines is necessary and appropriate.
							(b)PublicationThe Secretary shall publish information
				reported under subsection (a) as the Secretary determines necessary and
				appropriate.
							.
				(2)Negotiated RulemakingThe Secretary of Agriculture shall
			 establish a negotiated rulemaking process pursuant to subchapter III of chapter
			 5 of title 5, United States Code, to negotiate and develop a proposed rule to
			 implement the amendment made by paragraph (1).
				(3)Negotiated rulemaking committee
					(A)RepresentationAny negotiated rulemaking committee
			 established by the Secretary of Agriculture pursuant to paragraph (2) shall
			 include representatives from—
						(i)organizations representing swine
			 producers;
						(ii)organizations representing packers of pork,
			 processors of pork, retailers of pork, and buyers of wholesale pork;
						(iii)the Department of Agriculture; and
						(iv)among interested parties that participate
			 in swine or pork production.
						(B)Inapplicability of Federal Advisory
			 Committee ActAny negotiated
			 rulemaking committee established by the Secretary of Agriculture pursuant to
			 paragraph (2) shall not be subject to the Federal Advisory Committee Act (5
			 U.S.C. App.).
					(4)Timing of proposed and final
			 rulesIn carrying out the
			 negotiated rulemaking process under paragraph (2), the Secretary of Agriculture
			 shall ensure that—
					(A)any recommendation for a proposed rule or
			 report is provided to the Secretary of Agriculture not later than 180 days
			 after the date of the enactment of this Act; and
					(B)a final rule is promulgated not later than
			 one and a half years after the date of the enactment of this Act.
					(c)Pork export reportingSection 602(a)(1) of the Agricultural Trade
			 Act of 1978 (7 U.S.C. 5712(a)(1)) is amended by striking cotton,
			 and inserting cotton, pork,.
			3.Dairy mandatory reporting
			(a)Electronic reporting requiredSubsection (d) of section 273 of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1637b) is amended to read as
			 follows:
				
					(d)Electronic Reporting
						(1)Electronic reporting system
				requiredThe Secretary shall
				establish an electronic reporting system to carry out this section.
						(2)PublicationNot later than 3:00 p.m. Eastern Time on
				the Wednesday of each week, the Secretary shall publish a report containing the
				information obtained under this section for the preceding
				week.
						.
			(b)ImplementationNot later than one year after the date of
			 enactment of this Act, the Secretary of Agriculture shall implement the
			 electronic reporting system required by subsection (d) of section 273 of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1637b), as amended by subsection
			 (a). Until the electronic reporting system is implemented, the Secretary shall
			 continue to conduct mandatory dairy product information reporting under the
			 authority of such section, as in effect on the day before the date of enactment
			 of this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
